Citation Nr: 0306717	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  01-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for service-connected left knee disability, prior 
to June 20, 2002. 

2.  Entitlement to an increased initial rating in excess of 
20 percent for service-connected left knee disability, from 
June 20, 2002.

3.  Entitlement to an increased initial rating in excess of 
10 percent for service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In this rating decision, the RO granted 
service connection for degenerative joint disease of the left 
and right knees and awarded a 10 percent evaluation to each 
knee, effective from March 25, 1994.  In a November 2002, 
rating decision, the RO increased the veteran's evaluation 
for degenerative joint disease of the left knee to 20 
percent, effective from June 20, 2002.

A review of the claim files reflects that the veteran has 
raised an inferred claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues on appeal have been 
obtained.

2.  For the period prior to June 20, 2002, the veteran's 
degenerative joint disease of the left knee was manifested by 
slight limitation of leg extension with mild pain on 
palpation of the lateral joint space and on extreme range of 
motion.

3.  From June 20, 2002, the veteran's degenerative joint 
disease of the left knee has been manifested by slight 
limitation of leg flexion and extension with objective 
evidence of pain upon palpation to the anserine burs and pain 
along the medial and lateral joint line with severe pain on 
extreme leg flexion. 

4.  Since March 25, 1994, the veteran's right knee has been 
manifested by slight limitation of leg extension with 
objective evidence of pain upon to palpation to the anserine 
bursa and mild pain along the joint line.  

5.  There has been no demonstration of instability of either 
knee by competent medical evidence.


CONCLUSIONS OF LAW

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative arthritis of the left knee 
prior to June 20, 2002, have not been met, and a separate 
rating for instability is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5260, 5261 (2002).

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative arthritis of the left knee 
from June 20, 2002, have not been met, and a separate rating 
for instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261 (2002).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected degenerative arthritis of the right knee, 
from March 25, 1994, have not been met and, a separate rating 
for instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that the August 2000 rating decision 
provided the veteran with the reasons and bases for the award 
of service connection for degenerative joint disease of the 
left and right and the assignment of an initial 10 percent 
evaluation to each knee.  The June 2001 statement of the case 
provided the veteran with the applicable criteria for rating 
the service-connected degenerative joint disease of the right 
and left knees.  In addition, in a letter to the veteran, 
dated August 24, 2001, the RO requested that the veteran 
identify any outstanding evidence that would substantiate his 
claim, and he was provided with copies of the appropriate 
release forms that he needed to return.  The letter also 
outlined what evidence VA would make reasonable efforts to 
obtain, including scheduling necessary medical examinations.  

As such, the Board finds that the VA satisfied the duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claims, and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
correspondences were sent to the veteran's latest address of 
record, and copies were mailed to the veteran's accredited 
representative, The American Legion.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by VA)), and 
thus the Board concludes that the veteran, and his 
representative, have received these determinations.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  All of the 
veteran's pertinent VA outpatient and private treatment 
records pertaining to his knees have been associated with the 
claims file concerning the issues on appeal.  Finally, the 
veteran was afforded VA orthopedic examinations of his knees 
in October 1997, October 1999 and November 2002.  The 
appellant has not identified any evidence which has a bearing 
on this case that has not been obtained with respect to the 
issues on appeal. 

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

As noted above, the RO granted service connection for 
degenerative joint disease of both the left and right knees 
in an August 2000 rating decision and assigned each knee an 
initial 10 percent evaluation, effective from March 25, 1994, 
the date that the RO received the veteran's reopened claim 
for service connection for bilateral knee disability.  As the 
veteran takes issue with the initial ratings assigned when 
service connection was granted in August 2000, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Factual Background

Service medical records reflect that in June and September 
1963, the veteran's lower extremities were evaluated as 
normal.  Entries dated in September 1964 reflect a history of 
trauma to the knees in the past, right knee swollen, and on 
one occasion years ago.  It was also recorded that both knees 
were injured playing football.  At the time of the 
examination, the veteran reported that the knees were painful 
when he stood and that they gave out on him occasionally.  
The impression was probably normal knees.  X-rays of the 
knees revealed essentially normal knee, a right bipartite 
patella, and minimal flattening of the articulating surface 
on the left knee.  A November 1964 orthopedic clinic report 
reflects that the veteran injured his right knee playing 
football in 1963 and that the knee pain increased when he 
stood or walked for long periods.  The knee pain was first 
noted in boot camp.  The veteran denied any specific trauma.  
There was moderate amount of chondromalacia with bipartite 
patella on the right.  A December 1964 Medical Evaluation 
Board report reflects that a diagnosis of bilateral 
chondromalacia patella was recorded.

Post-service evidence consists of private and VA medical 
records.  Treatment reports, submitted by the Galesburg 
Clinic, dating from 1958 to1965, reflect that when seen in 
February 1959, it was reported that the veteran's right knee 
would become sore when it was bumped and that he had injured 
it while playing baseball in April 1958.  At that time, an X-
ray of the right knee revealed a bipartite patella with no 
drainage.  When the veteran returned to the clinic in June 
1960, it was noted that the veteran had fallen down the steps 
at school one month previously and that he had struck his 
left knee.  The veteran reported having constant pain, which 
was severe at times.  He related that the knee felt weak.  A 
Drawer sign of the left knee was negative.  An X-ray of the 
left knee was negative.  An impression of a contusion to the 
left knee was recorded.  When seen in July 1965, it was 
reported that the veteran had been discharged from the Navy 
with a bone condition, that he currently complained of 
trouble with both knees (i.e., aching and hurting while 
walking), and that both knees had been injured.  A side 
notation read, "[h]as Bipartite patella". 

A VA X-ray report, dated in February 1994, revealed findings 
suspicious of an old quadriceps injury just superior to the 
left patella and findings consistent with minimal 
degenerative joint disease at both patellofemoral joints. 

An October 1997 VA compensation and pension examination 
report reflects that the examiner reviewed the claims folder 
prior to the examination.  The veteran complained of knee 
pain on prolonged sitting and standing.  He exercised two to 
three times a week.  A physical evaluation of the veteran 
revealed that he had no difficulty with heel, toe and tandem 
walking.  The veteran was able to squat fully and rise 
without difficulty.  He could balance and hop on either foot.  
The veteran had moderate calluses on his knees.  There was no 
bony enlargement, swelling or joint laxity in the knees.  The 
veteran had normal knee extension to zero degrees, 
bilaterally.  He had passive knee flexion to 153 and 150 
degrees on the left and right, respectively.  X-rays of the 
knees were normal. The examiner noted that he did not find 
any significant knee disorder.  The diagnosis was chronic 
knee pain with no significant findings.

An October 1999 VA orthopedic examination report with a 
December 1999 amendment reflects that the claims file was 
reviewed by the examiner.  Upon evaluation of the veteran in 
October 1999, he complained that he had pain in both knees, 
and that the left knee had become worse over the previous 
year.  He described having discomfort in the knees all the 
time, which became worse when he placed any weight on his 
feet.  He indicated that once in awhile, his left knee would 
swell.  The veteran related that standing and walking 
increased the pain.  It was noted that the veteran used an 
exercise bike, and performed orthopedic exercises three times 
a week, which caused him to lose ten pounds.  The examiner 
noted that the veteran took 400 milligrams of ibuprofen three 
times a day, which had helped his knees.  

Upon examination of the veteran in October 1999, range of 
motion of the knees was from zero to135 degrees, bilaterally.  
There was no varus valgus.  There was no lock in the anterior 
drawer.  A McMurray's sign and straight leg raise test were 
both negative.  The veteran had crepitus with range of motion 
in both knees.  There was no effusion in either knee.  There 
was some mild pain noted with extreme range of motion, which 
was greater on the left knee than on the right.  There was 
also some mild pain on palpation of the lateral joint space 
on the left knee.  An impression of moderate to severe 
degenerative joint disease in the left knee, which was worse 
than the right was recorded by the examiner.  

A private report, submitted by Dr. M., dated in April 2000, 
reflects that after an examination of the veteran and a 
review of the X-rays from the VA Medical Center in Iowa City, 
it was his opinion  that the veteran developed symptoms of 
chondromalacia while in the Navy.  Dr. M. reported that the 
veteran had osteoarthritis in the left knee as well as 
chondromalacia patellae, bilaterally. 

VA outpatient reports, dating from January 2001 to November 
2002, are of record. X-rays of the knees, performed in August 
2001, revealed that the veteran had right-sided bipartite 
patella, mild degenerative disease of the right knee with 
progression since 1999 and mild to moderate degenerative 
disease of the left knee with progression since 1999.  When 
seen in June 2002, the veteran complained of left knee pain, 
which had its onset when he was nineteen years old.  He 
related that there was no associated trauma but described a 
gradual onset, which had become progressively worse.  The 
veteran described a moderately severe dull pain, which mostly 
affected the left knee but the right knee as well.  He stated 
that walking with bent knees and rest relieved his symptoms 
but that activity increased them, especially after he stood 
for more than ten minutes.  The examiner noted that the 
veteran had lost thirty pounds with no relief of symptoms.  
An examination of the veteran revealed that he was able to 
toe and heel walk.  A Romberg's sign was negative.  Motor and 
sensory examinations were normal.  Quadriceps, Achilles and 
plantar reflexes were all +2/+2.  Impressions of right-sided 
bipartite patella, mild degenerative disease of the right 
knee with progression since 1999 and mild to moderate 
degenerative disease of the left knee with progression since 
1999 were recorded.  When seen in September 2002, there was 
no effusion of the knees.  The veteran had good pedal pulses.  
An assessment of chronic knee pain was entered.  

A November 2002 VA examination report reflects that the 
examiner had reviewed the veteran's claims file prior to the 
examination.  The veteran stated that he had pain in both 
knees, which was worse on the left than on the right.  He 
noted that the pain was generally in the posterior section of 
the knee and that there were some areas of pain that were 
anteriorly located.  He reported that the pain was relieved 
with rest and was exacerbated when he sat in one position for 
too long or if he drove a long distance.  The veteran related 
that he had some stiffness in the morning but generally the 
pain was less in the morning than it was at the end of the 
day.  He denied having any swelling, redness, heat, or night 
pain to the knee.  He reported that he was able to walk about 
one hundred yards and that he would have to stop because of 
pain in the knee.  He related that he occasionally used a 
cane, especially if he had to walk for more than two blocks.  
The veteran indicated that he had one episode where his left 
knee gave out while he was on the bus.  He denied having any 
locking episodes.  The examiner noted that the veteran was 
worried that he was going to have to quit his job working 
with handicapped persons due to the difficulties that he was 
having with pain in his knees (i.e., assisted handicapped 
persons and walking for long distances).  The veteran 
reported that he took ibuprofen several times a day and that 
he performed physical therapy for his knees, which helped a 
little bit.  The veteran related that his hips were stiff 
because of the pain in his knees. 

Upon examination by VA in November 2002, the veteran had 
difficulty getting up out of his chair.  His gait was 
antalgic with a slight limp, which favored the right leg.  
The veteran had severe valgus formation of the knees.  Upon 
evaluation of the left knee, there was no evidence of any 
effusion, swelling, redness or heat.  When the veteran stood 
on the left knee, there was a bony malformation, which 
appeared as a protrusion of the femoral bone anteriorly on 
the tibia on the medial aspect of the left knee.  There was 
slight displacement of the patella, laterally, on the left.  
There was pain to palpation along the anserine bursa on the 
left knee and along the medial and lateral joint lines.  
There was no pain to palpation or displacement of the 
patella.  There was no evidence of varus or valgus stress or 
lateral instability in the left knee.  There was severe pain 
to extreme flexion of the knee.  

Range of motion of the left knee in November 2002 was from 
ten to 130 degrees.  Extension was not full and was 
characterized as minus 10 degrees.  Evaluation of the right 
knee revealed no evidence of effusion, swelling, redness or 
heat.  There was a thickening of the skin/callus formation 
over the anterior tibial tuberosity.  There was very mild 
pain to palpation along the joint line.  There was pain to 
palpation to the anserine bursa.  There was no pain to 
displacement or palpation to the patella.  Range of motion of 
the right knee was from 0-135 degrees.  There was  crepitus 
on range of motion on both knees.  There was no varus or 
valgus stress, and no evidence of lateral instability of the 
knees.  A drawer test on both knees was negative.  X-rays of 
the knees revealed increased patellar tendon calcifications, 
bilaterally, a loose body within the left knee joint with 
marked stable loss of the medial joint space, osteophyte 
formations consistent with degenerative disease, and mild 
medial joint space narrowing on the right, which was stable 
as compared to previous examination, with a stable bipartite 
patella.  An impression of osteoarthritis of both knees, with 
the left worse than the right.  The examiner noted that pain 
and loss of function had increased since the veteran's last 
examination as was evidence by his inability to perform full 
duties at his current job. 

General Laws and Regulations

As noted previously in this decision, the August 2000 rating 
decision appealed was the initial rating which granted 
service connection for degenerative joint disease of the left 
and right knees and assigned each disability an initial 10 
percent evaluation.  Therefore, relative to this disability, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, supra.  

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  38 
U.S.C.A. § 1155 (2002).  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2002).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14 (2002).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints.  38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  Objective manifestations of pain, 
including the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (20002).  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:  With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1):  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion. Note (2):  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Id.

Other impairment of the knee, manifested by recurrent 
subluxation or lateral instability that is severe shall be 
rated 30 percent, if moderate, 20 percent and if slight, 10 
percent. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 15° shall be rated 30 
percent. Flexion limited to 30° shall be rated 20 percent. 
Flexion limited to 45° shall be rated 10 percent. Flexion 
limited to 60° shall be rated zero percent.  38 C.F.R. 4.71a, 
§  Diagnostic Code 5260 (2002).

Limitation of extension of the leg to 45° shall be rated 50 
percent. Extension limited to 30° shall be rated 40 percent. 
Extension limited to 20° shall be rated 30 percent. Extension 
limited to 15° shall be rated 20 percent. Extension limited 
to 10° shall be rated 10 percent and extension limited to 5° 
shall be rated zero percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  38 C.F.R. § 
4.71, Plate II (2002) establishes that full knee flexion is 
140 degrees and full extension is zero degrees.  .

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more, shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent. In flexion 
between 10° and 20° shall be rated 40 percent. Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2002).

Tibia and fibula, impairment of: a 40 percent rating is 
provided for nonunion, with loose motion, requiring brace.  
Malunion: a 30 percent rating is provided with marked knee or 
ankle disability, with moderate knee or ankle disability a 20 
percent is provided and with slight knee or ankle disability 
the rating is 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002).

At the outset, the Board notes that the VA General Counsel 
has determined that a claimant with service-connected 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 and 5257 
(2002) so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. 
No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  In 
this case, however, there is no objective evidence of 
instability or subluxation in either knee during the entire 
appeal period; thus, a separate 10 percent rating is not 
warranted for either knee under Diagnostic Code 5257.

Analysis

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative arthritis of the left knee 
prior to June 20, 2002. 

In light of the clinical evidence of record, the Board finds 
that an increased initial evaluation in excess of 10 percent 
for the service-connected degenerative arthritis of the left 
knee prior to June 20, 2002 is not warranted.  In reaching 
the foregoing conclusion, the clinical evidence of record for 
the period at issue reflects that the veteran had some slight 
limitation of extension of the left knee with mild pain on 
palpation of the lateral joint space and on extreme range of 
motion.  While there was some evidence of crepitus in the 
left knee, there was no evidence of locking, instability or 
effusion.  Therefore, in accordance with 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra, functional impairment 
comparable to no more than a 10 percent rating under DC's 
5010-5003-5261 has been demonstrated in the left knee for the 
period prior to June 20, 2002.  There has been no 
demonstration of functional impairment comparable to knee 
ankylosis, greater limitation of extension or flexion or 
malunion of the tibia and fibula with marked left knee 
disability so as to warrant a higher rating under DC 5256, 
5260, 5261, and 5262, respectively, even with consideration 
of pain.  There has been no demonstration of left lower 
extremity muscle atrophy or other evidence of disuse 
associated with greater functional impairment.  Therefore, 
the Board concludes that an increased initial rating in 
excess of 10 percent for degenerative arthritis of the left 
knee prior to June 20, 2002 has not been demonstrated. 

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative arthritis of the right knee 
from June 20, 2002 

In view of the objective evidence of record, and considering 
the guidance set forth above, the Board finds that the 
veteran's service-connected degenerative joint disease of the 
left knee does not warrant an increased initial rating in 
excess of 20 percent from June 20, 2002.  In reaching the 
foregoing conclusion, the Board notes that although the 
veteran complained of pain to palpation along the anserine 
bursa and along the medial and lateral joint lines of the 
left knee when examined by VA in November 2002, that same 
examination report reflects that the appellant had range of 
motion from 10 degrees to 130 degrees.  While the Board notes 
the VA examiner's conclusion in November 2002 that the 
veteran's pain and loss of function of the knees had 
increased since his previous examination, this is not 
supported by the clinical evidence of record.  In this 
regard, there was also no evidence of effusion, swelling, or 
instability of the left knee.  With consideration of the 
veteran's complaints of pain to palpation to the anserine 
bursa and along the medial and lateral joint lines, and in 
accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
supra, functional impairment comparable to no more than a 20 
percent rating under DC's 5003 and 5261 has been 
demonstrated.  There has been no demonstration of functional 
impairment comparable to knee ankylosis, greater limitation 
of extension or flexion of the left knee or malunion of the 
tibia and fibula with marked left knee disability so as to 
warrant a higher rating under DC 5256, 5260, 5261, or 5262, 
respectively.  There has been no demonstration of left lower 
extremity muscle atrophy or other evidence of disuse 
associated with greater functional impairment.  Therefore, 
the Board concludes that an increased initial rating in 
excess of 20 percent for degenerative arthritis of the left 
knee from June 20, 2002 has not been demonstrated. 

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative arthritis of the right knee 
from March 23, 1994

In view of the objective evidence of record, and considering 
the guidance set forth above, the Board finds that the 
objective evidence of record does not support an increased 
initial evaluation in excess of 10 percent for the service-
connected degenerative arthritis of the right knee from March 
23, 1994.  In support of the foregoing conclusion, the Board 
notes that VA examinations conducted in October 1997, October 
1999 and November 2002 pertinently reflect that the veteran 
had virtually full range of motion of the right knee during 
the appeal period with the exception of slight limitation of 
extension.  While there was some evidence of crepitus on 
range of motion of the right knee, there was no evidence of 
swelling, effusion or instability of the right knee.  With 
consideration of the veteran's complaints of pain to 
palpation to the anserine bursa and along the joint line, and 
in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
supra, functional impairment comparable to no more than a 10 
percent rating under DC's 5003-5261 has been demonstrated.  
There has been no demonstration of functional impairment 
comparable to knee ankylosis, or greater limitation of 
extension or flexion so as to warrant a higher rating under 
DC 5256, 5260 or 5261, respectively.  There has been no 
demonstration of left lower extremity muscle atrophy or other 
evidence of disuse associated with greater functional 
impairment.  While the Board notes the VA examiner's 
conclusion in November 2002 that the veteran's pain and loss 
of function of the knees had increased since his previous 
examination, this is not supported by the clinical evidence 
of record.  Indeed, the examiner in November 2000 
specifically indicated that the veteran had very mild pain to 
palpation along the joint line.  Therefore, the Board 
concludes that an increased initial rating in excess of 10 
percent for degenerative arthritis of the right knee since 
the award of service connection from March 23, 1994 has not 
been demonstrated. 



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule for either disability.  There has been no 
demonstration of frequent hospitalization, nor marked 
interference with employment other than as contemplated by 
the current schedular rating, relative to the disabilities at 
issue.  While the veteran has maintained that his knees have 
interfered with his ability to work, the fact remains that he 
is still employed assisting handicapped workers.  He has not 
presented any evidence, such as letters from employers or 
other indicia of time missed from work which would be 
indicative of marked interference with employment.




ORDER

An increased initial rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to June 20, 
2002 is denied. 

An increased initial rating in excess of 20 percent for 
degenerative joint disease of the left knee from June 20, 
2002 is denied.

An increased initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

